Citation Nr: 0707449	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected varicose veins of the right leg, post-
operative, with ulcer and impairment of deep circulation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1967 to 
October 1968.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).  


FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an evaluation in excess of 40 percent for 
service-connected varicose veins of the right leg, post-
operative, with ulcer and impairment of deep circulation 
(hereinafter varicose veins of the right leg).  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for service-connected varicose veins of 
the right leg have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2002 rating decision denied an evaluation in excess 
of 40 percent for service-connected varicose veins of the 
right leg, and the veteran timely appealed.  In his March 
2004 substantive appeal, received by VA in April 2004, the 
veteran requested a personal hearing before a member of the 
Board sitting at the RO.  The veteran was notified by the RO 
in a May 2006 letter that he was scheduled to appear before a 
member of the Board at a personal hearing at the RO on August 
8, 2006.  The veteran failed to appear for his scheduled 
hearing in August 2006.  He subsequently withdrew his claim 
for an evaluation in excess of 40 percent for service-
connected varicose veins of the right leg in a statement 
received by VA in December 2006.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

The Board notes that prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the increased rating issue on appeal.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to a rating in excess of 40 percent for 
service-connected varicose veins of the right leg.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of entitlement to a rating in excess 
of 40 percent for service-connected varicose veins of the 
right leg, and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 40 percent 
for service-connected varicose veins of the right leg is 
dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


